Citation Nr: 1229917	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-23 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder, to include residuals of a fracture.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected left knee disability.

3.  Entitlement to a compensable initial evaluation for a service-connected cervical spine disability, to include whether severance of service connection was proper.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1983 to December 2005.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issue of entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In a February 2012 submission, a private physician opined that the right knee disability was related to the left knee disability.  This issue has not been developed and/or adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a lumbar spine disorder and entitlement to an increased initial evaluation for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record demonstrates that residuals of a right wrist fracture are related to active service.


CONCLUSION OF LAW

Residuals of a right wrist fracture were incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim for entitlement to service connection for a right wrist disorder, because the claim is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, arthritis may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  A layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In an April 1996 service treatment record (STR), x-ray of the right hand was normal.  It was noted that there was no fracture.  In June 1996 STR, the Veteran reported that her right hand 1st digit was still swollen and tender to the touch.  The assessment was right thumb sprain.  In December 1996, the Veteran reported right wrist pain.  The assessment was carpal tunnel syndrome.  In a February 2005 record, the Veteran reported right wrist pain and numbness for 10 days.  It was noted that carpal tunnel syndrome was diagnosed in 1997, but had been quiescent since then.  In an April 2005 record, the Veteran reported a two month history of a right hand problem.  The assessment was right wrist tendonitis.  In an August 2005 private record, the assessment was right hand and wrist tenosynovitis.  In a September 2005 record, it was noted that the Veteran had a history of right wrist fracture seven to eight weeks prior, and still complained of pain and swelling.  In an October 2005 private record, the examiner noted that x-rays showed a nondisplaced tip of the ulnar styloid fracture that was mostly healed.  

Post-service discharge in December 2005, an April 2006 VA fee-based examination was conducted.  The Veteran reported carpal tunnel syndrome of 10 years without tingling and numbness.  Upon examination, the examiner found that there was no pathology to render a diagnosis regarding the right wrist. 

In an August 2006 private medical record, there was right wrist triangular fibrocartilage complex pain.  In October 2006 records, the examiner noted right wrist tendonitis, although magnetic resonance imaging (MRI) was essentially normal.  In an October 2006 private record, the Veteran reported pain at the medial right wrist by the ulnar styloid.  The impression was no evidence of triangular fibrocartilage tear.  In an April 2009 private record, the Veteran reported some numbness and tingling in her hand and signs of carpal tunnel.  In a July 2009 record, it was noted that nerve conduction studies were essentially normal, and that the symptoms were more of a third trigger finger.  

In a December 2010 private medical record, examination showed loss of extensor digiti quinti (EDQ), and synovitis almost from the metocarpophalangeal (MP) joint back to the wrist.  Radiographs showed an old fracture of the distal ulna with significant distal radial ulna joint osteoarthritis.  The impression was that the Veteran may have attrition rupture of the EDQ secondary to inflammation over the distal radial ulna joint and possibly bony spurs.  In a record from later that month, the Veteran underwent a transfer of the EDQ to the extensor digitorum communis (EDC) of the small finger and athrotomy of the distal radial ulna joint with debridement of an osteophyte.  The pre and post-operative diagnoses were loss of EDQ tendon, right small finger with local osteoarthritis of the distal radial ulna joint.  In a January 2011 record, the Veteran reported pain, and muscle weakness, loss of function, and loss of motion and stiffness of the right wrist.  

At the January 2012 Board hearing, the Veteran stated that she was right-handed.  She reported that there had been right wrist pain and loss of function since 1996, and in particular, after 2005.  

A February 2012 private medical opinion was submitted.  The examiner noted that the Veteran had documentation of a previous wrist fracture in 2005 while on active duty.  The examiner stated that the fracture healed but left some wrist osteoarthritis.  Over time as the extensor tendon to the small finger rubbed over this area, it caused an abrasion and eventual rupture of the tendon, which was repaired in December 2010.  The Veteran had good recovery, but some permanent loss of small finger extension and residuals of osteoarthritis in the distal radial ulnar joint.  The examiner concluded that the disorders were at least as likely as not due to the injury received on active duty.  

The Board finds that the evidence of record supports a finding of service connection for a right wrist disability.  There is a current disability of the right wrist as there are diagnoses of right wrist tendonitis, distal radial ulnar joint osteoarthritis, and loss of EDQ tendon.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, there is an in-service incurrence or event, as the Veteran's STRs show right wrist tendonitis and tenosynovitis, a right wrist fracture, a right thumb sprain, and carpal tunnel syndrome.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  

Although arthritis was not diagnosed within one year of service discharge, the evidence of record demonstrates a relationship to service.  See 38 C.F.R. §§ 3.303(a), 3.307, 3.309; Shedden, 381 F.3d at 1167.  The 2012 private examiner provided an opinion that the Veteran's permanent loss of small finger extension and residual osteoarthritis in the distal radial ulnar joint were as likely as not due to the in-service fracture.  The Board finds this opinion highly probative as it was based upon a review of the documentation provided by the Veteran and was supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Service connection is thus warranted as there is evidence of an in-service event or injury that caused a current disability.  

Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for residuals of a right wrist fracture.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for residuals of a right wrist fracture is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain VA examinations.

Regarding the claim for entitlement to service connection for a lumbar spine disability, remand is required to obtain an examination and etiological opinion.  Preliminarily, the Board has recharacterized the issue to include secondary service connection as the Veteran submitted a February 2012 private medical opinion addressing that theory.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although an April 2006 VA examination was provided, it is no longer adequate.  That examination found that there was no lumbar spine disability.  The current evidence of record, however, indicates diagnoses of lumbar spine degenerative changes, disc protrusions and bulges, lumbar spondylosis, and lumbar facet arthropathy.  Additionally, in a February 2012 private record, an examiner concluded that the Veteran's lumbar spine disability was due to her "service connected injury from the motor vehicle accident that she had while on active duty that eventually required her to have a left total knee replacement."  But the STRs show that the left knee injury was not incurred in a motor vehicle accident; rather, the Veteran reported back pain after the accident.  Although the private examiner noted a review of relevant medical records, it is unclear if the STRs were properly reviewed as the opinion appears to conflate two separate events.  Accordingly, remand is required for an examination and etiological opinion.

Regarding the claim for an increased initial evaluation for a cervical spine disability, remand is required for an examination and opinion.  The Board notes that it has recharacterized the issue on appeal, to include the issue of the propriety of severance.  Although the severance issue was addressed in a rating decision separate from the rating decision that assessed the evaluation for the cervical spine disorder, and the Veteran did not file an official notice of disagreement (NOD), the Board considers the issue part and parcel of the claim for an increased evaluation.  The May 2009 statement of the case (SOC) addressed the entire appeal period, rather than just the evaluation prior to the severance of service connection, and the Veteran perfected an appeal from that SOC, prior to the December 2010 severance rating decision.  Additionally, at the January 2012 hearing, the Board notified the Veteran that it would adjudicate the severance issue as part of the claim for an initial increased evaluation.  

Remand is necessary to obtain updated information regarding the severity of the Veteran's cervical spine disability.  Where a claimant fails to report without good cause to an examination in a claim for increase or original claim, the claim shall be rated based on the evidence of record or denied.  38 C.F.R. § 3.655(a), (b) (2011).  Additionally, VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326(a) (2011).  Here, the most recent cervical spine examination is dated in 2006.  The Veteran failed to report or cancelled a scheduled examination in December 2010.  However, at the January 2012 hearing, the Veteran stated that she would be willing to report for a current examination.  

Additionally, remand is required to obtain an etiological opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 311.  An April 2006 VA examination provided a diagnosis of cervical spine degenerative disc disease, but did not provide an etiological opinion because the Veteran denied making a claim based on her cervical spine disability.  Although initially granted, in a December 2010 rating decision, the RO severed service connection for a cervical spine disorder, finding that because that there were no symptoms during service, it had been clear and unmistakable error to award service connection.  But the April 2006 examination occurred 5 months after service discharge; this proximity to service discharge suggests that the disorder may have been present during service.  Additionally, in a February 2012 submission, a private physician opined that the cervical spine disorder was related to a motor vehicle accident during service.  The Board finds that an etiological opinion is required to properly assess whether a current cervical spine disability was due to or caused by service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that she can also provide alternative forms of evidence.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and her representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed lumbar spine disorder.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the STRs showing complaints of lumbar pain in 1986, 1987, 2002, and 2004.  The examiner must also address the 2006 VA examination and 2012 private medical opinion.

The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left knee disability caused or aggravated any diagnosed lumbar spine disorder.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected cervical spine disorder.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

Preliminarily, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that any diagnosed cervical spine disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's lay statements, the STRs, the 2006 VA examination, and the 2012 private medical opinion.  The examiner must address the presence of cervical spine degenerative disc disease within 5 months of service discharge and address whether it is at least as likely as not (a 50 percent or greater probability) that it was present during service, regardless of any lack of complaints, treatments, or diagnoses regarding the cervical spine in the STRs.  

The examiner must also state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the Veteran's cervical spine, in degrees, noting by comparison the normal range of motion of the lumbar spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected cervical spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the cervical spine could significantly limit functional ability during flareups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flareups.

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected cervical spine disability, including any noted during nerve conduction and/or electromyography studies.  It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner should state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.

5.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


